Citation Nr: 1123396	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  04-15 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include hypertension, including as secondary to service-connected type II diabetes mellitus (DM).

2.  Entitlement to service connection for peripheral vascular disease (PVD) as secondary to service-connected DM.

3.  Entitlement to service connection for diabetic retinopathy as secondary to service-connected DM.

4.  Entitlement to service connection for a skin disorder as secondary to service-connected DM.

5.  Entitlement to service connection for a lung disorder as secondary to service-connected DM.

6.  Entitlement to an initial rating in excess of 20 percent for DM.

7.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), depressive disorder.

(The issue of entitlement to payment or reimbursement for medical services provided by Lincoln General Hospital from February 18, 2007, to February 23, 2007, is the subject of a separate Board decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  He served in Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in July 2002, January 2005, March 2005, and January 2006.

In the July 2002 rating decision, service connection for type II DM was granted on a presumptive basis due to herbicide exposure.  A 20 percent evaluation was assigned effective July 16, 2001.  The January 2005 rating decision denied service connection for peripheral vascular disease of both legs and hypertension, both claimed as secondary to service-connected type II DM.

A March 2005 rating decision granted service connection for PTSD, depressive disorder, with a 30 percent evaluation effective December 20, 2004.  The Veteran filed a notice of disagreement (NOD) and the RO subsequently increased the rating to 50 percent, effective December 20, 2004.  See May 2006 rating decision.  Despite the increased rating granted by the RO, the Veteran's appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The January 2006 rating decision denied service connection for an eye disability, a skin condition (of the neck and left and right legs) and a lung disability, all on a secondary basis to service-connected type II DM, and also denied the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

In February 2008, the Board remanded the issues of entitlement to service connection for hypertension, including as secondary to service-connected DM; service connection for peripheral vascular disease, including as secondary to service-connected DM; service connection for an eye condition, claimed as diabetic retinopathy, including as secondary to service-connected DM; service connection for a skin condition, including as secondary to service-connected DM; service connection for a lung condition, including as secondary to service-connected DM; entitlement to an initial rating in excess of 20 percent for DM; entitlement to an initial rating in excess of 50 percent for PTSD; and entitlement to TDIU.

In a subsequent May 2010 rating decision, entitlement to an earlier effective date (May 8, 2001), was granted for DM; service connection was granted for peripheral neuropathy with carpal tunnel syndrome and surgical scar of the right upper extremity; peripheral neuropathy with carpal tunnel syndrome of the left upper extremity peripheral neuropathy of both lower extremities; and erectile dysfunction; the RO also granted special monthly compensation based on housebound criteria and loss of use of a creative organ.  In addition, entitlement to TDIU and Dependents' Educational Assistance benefits was established from December 20, 2004.


FINDINGS OF FACT

1.  The Veteran's septal infarct is attributable to his herbicide exposure coincident with his service in Vietnam.  

2.  The Veteran's hypertension is not attributable to any instance of his military service, did not manifest in the initial post-service year, and is not etiologically related to service-connected DM.  

3.  The Veteran does not have PVD.

4.  The Veteran does not have diabetic retinopathy.

5.  A skin disorder is not etiologically related to DM.  

6.  The Veteran does not have a lung disorder.  

7.  Prior to November 4, 2009, the Veteran's DM required insulin and diet restrictions, but did not result in any regulation of his activities.  

8.  As of November 4, 2009, the Veteran's DM required insulin and diet restrictions as well as regulation of his activities, but he did not have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  

9.  Prior to February 19, 2010, the Veteran's PTSD, depressive disorder did not cause occupational and social impairment, with deficiencies in most areas.

10.  As of February 19, 2010, the Veteran's PTSD, depressive disorder causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Service connection for septal infarct is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307 (2010); 38 C.F.R. § 3.309(e) as in effect on August 31, 2010; 75 Fed. Reg. 53202.  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred therein nor is hypertension proximately due to, the result of, or aggravated by a service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2010).

3.  PVD is not proximately due to, the result of, or aggravated by the service-connected DM.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.310(a) (2006).  

4.  Diabetic retinopathy is not proximately due to, the result of, or aggravated by the service-connected DM.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310(a) (2006).  

5.  A skin disorder is not proximately due to, the result of, or aggravated by the service-connected DM.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310(a) (2006).  

6.  A lung disorder is not proximately due to, the result of, or aggravated by the service-connected DM.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.310(a) (2006).  

7.  Prior to November 4, 2009, the criteria for a rating in excess of 20 percent for DM were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2010).

8.  As of November 4, 2009, the criteria for a 40 percent rating, but no higher, for DM have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.1, 4.7, 4.119, Diagnostic Code 7913 (2010).

9.  Prior to February 19, 2010, the criteria for a rating in excess of 50 percent for PTSD, depressive disorder are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

10.  As of February 19, 2010, the criteria for a rating of 70 percent, but no higher, for PTSD, depressive disorder are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in October 2004, May 2005, March 2008, and October 2008 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The March 2008 and October 2008 letters also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

With regard to the higher initial rating claims for DM and PTSD, depressive disorder, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  In the Veteran's notice of disagreement (NOD), the Veteran took issue with the initial percent disability ratings and is presumed to be seeking the maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued a statement of the case (SOC) which contained, in pertinent part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Even so, the VCAA notices provided in March 2008 and October 2008 addressed the higher rating claims.  

Regarding the duty to assist, VA also fulfilled its duty to obtain all relevant evidence with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The Veteran was also afforded VA examinations throughout the course of the appeal in order to assess the severity of his service-connected DM and PTSD, depressive disorder.  Additionally, he was provided a VA examination in February 2010 in order to determine if his heart disease, to include hypertension, PVD, and diabetic retinopathy are related to his service-connected DM.  38 C.F.R. § 3.159(c)(4).  The Board finds that the VA examinations conducted during the course of the appeal to be adequate as the examiners reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale for any opinions proffered.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  See 38 C.F.R. § 3.326.

With regard to the claims for service connection for skin and lung disorders, the Veteran was not provided with a VA examination.  However, he does not have a lung disorder, or persistent or recurrent symptoms of such, as extensive VA clinical records show breathing complaints as being cardiac in nature.  Additionally, although he has had skin disorders in the past, there is no suggestion that they are in any way etiologically related to his DM.  In this regard, the Board notes that the Court has held that a mere conclusory generalized lay statement that a service event or illness, or service-connected disability, caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Thus, the Board finds that a VA examination is not necessary to determine whether a lung or skin disorder is related to his DM.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

As indicated in the Introduction, the Board remanded this case in February 2008 in order to provide the Veteran with VCAA notice, obtain updated VA treatment records, obtain SSA records, and afford the Veteran VA examinations so as to determine the nature and severity of his service-connected DM and PTSD, depressive disorder, as well as identify all disorders attributable to his DM.  In light of the foregoing discussion, the Board the agency of original jurisdiction has substantially complied with the February 2008 remand orders such that no further action is required in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection Claims

The Board initially notes that the Veteran has limited the service connection issues on appeal to secondary service connection with the exception of service connection for hypertension.  As indicated above, the Veteran has a claim pending for medical reimbursement for a hospitalization for heart disability.  As one of the criterion to be satisfied is that the Veteran has a service-connected disability, there is an implied direct service connection claim .  As such, and in light of directives of the Court, the Board has recharacterized the issue of service connection for hypertension as service connection for heart disease to include hypertension.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  With respect to the remaining service connection issues on appeal, the Board that the Veteran has claimed such disorders are secondary to his service-connected DM.  The Board notes that the Veteran does not allege, nor does the record reflect, that such disorders are related to service on a direct basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Heart Disorder to include Hypertension

The Veteran's service treatment records do not reflect complaints, findings, treatment, or manifestations of hypertension nor were manifestations shown in the initial post-service year.  Rather, VA records reflect a diagnosis of hypertension since 2001.

In July 2004, the Veteran was afforded a VA examination.  The examiner noted that the Veteran did not have a history of cardiovascular disease.  Current diagnosis was essential hypertension, under treatment.  It was noted that the Veteran had first had hypertension in the 2000's, which is consistent with early VA treatment records.  The Veteran also had mild scarring of the proximal inferior wall with no evidence of ischemia.  The examiner opined that the mild scarring of the proximal inferior wall with no evidence of ischemia was due to both DM and hypertension.  

In February 2007, the Veteran was hospitalized at Lincoln General Hospital after having a syncopal episode, falling, and striking his head.  Cardiovascular testing and evaluation were performed during the hospitalization.  The discharge diagnoses were: syncopal episode, long history of cardiovascular risks, hypertension, diabetes, hypercholesterolemia, remote tobacco abuse, positive family history for cardiovascular disease, and sudden onset documented atrial fibrillation with some fairly well controlled ventricular heart rate, coincident with the above syncopal episode, which both resolved spontaneously.  The clinical records further reflect that there were findings on his electrocardiogram of a prior septal infarct.  

An April 2007 revealed mild damage to the inferior heart wall, no significant ischemia, an enlarged left ventricular chamber size, and a left ventricular ejection fraction of 66 percent with mild proximal inferior hypokinesis.  

In a November 2009 statement, the Chief of VA Neurology Service stated that the Veteran had hypertension that might be caused by his DM.  

In February 2010, the Veteran was afforded a VA examination.  The examiner indicated that it was not at least as likely as not that the Veteran's DM caused or aggravated his benign essential hypertension.  The examiner explained that there was no evidence of renal or diabetic nephropathic disease and that his current micoalbumin was normal.  Therefore, this supported a finding that the Veteran's hypertension was an independent and separate diagnosis and condition, unrelated to DM.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, valvular heart disease and hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.

If a Veteran, who served in the Republic of Vietnam was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service- connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), type II diabetes, and chronic lymphocytic leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 (Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) and (c), provides that whenever the Secretary determines, based on sound medical and scientific evidence, that a positive association (i.e., the credible evidence for the association is equal to or outweighs the credible evidence against the association) exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he is to publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences (NAS) and all other sound medical and scientific information and analysis available to the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does instruct the Secretary to "take into consideration whether the results [of any study] are statistically significant, are capable of replication, and withstand peer review."  Simply comparing the number of studies which report a positive relative risk to the number of studies which report a negative relative risk for a particular condition is not a valid method for determining whether the weight of evidence overall supports a finding that there is or is not a positive association between herbicide exposure and the subsequent development of the particular condition.  Because of differences in statistical significance, confidence levels, control for confounding factors, bias, and other pertinent characteristics, some studies are clearly more credible than others, and the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.

Section 3 of the Act directs the Secretary of VA to seek to enter into an agreement with the NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.

Claims based on Agent Orange exposure are unique in that entitlement, under the presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an analysis of scientific evidence. Section 3 of the Agent Orange Act of 1991 directed the Secretary of VA to seek to enter into an agreement with NAS to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).

In addition, the Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include hepatobiliary cancers, nasal/nasopharyngeal cancer, bone cancer, female reproductive cancers, breast cancer, renal cancer, testicular cancer, leukemia, abnormal sperm parameters and infertility, cognitive and neuropsychiatric disorders, motor/coordination dysfunction, chronic peripheral nervous system disorders, metabolic and digestive disorders, immune system disorders, circulatory disorders, respiratory disorders (other than certain respiratory cancers), skin cancer, gastrointestinal tumors, bladder cancer, brain tumors, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 64 Fed. Reg. 59232-59243 (1999).

Recent action concerning herbicide-related disability has been undertaken by VA.  On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  

On August 31, 2010, VA published a final rule amending 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  75 Fed. Reg. 53202.  

The term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  

In the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  To ensure the explanation was provided regarding the distinction between these diseases, a Note 3 following 38 C.F.R. § 3.309(e) to include the information stated in the notice of proposed rulemaking was added.  

VA regulation also provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited above, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit), which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran served in the Republic of Vietnam.  Service connection for DM has already been established on a presumptive basis due to the Veteran's Vietnam service.  

Recent VA records, while not showing "significant ischemia," do reflect that the Veteran had a septal infarct as well as other cardiac abnormalities.  Thus, the Veteran has heart disability that has affected heart muscle function, which comes within the parameters provided for service connection, as set forth above as regards the new amended regulation for herbicide claims.  Moreover, the term 'infarct' is defined as an area of coagulation necrosis in a tissue due to local ischemia resulting from obstruction of circulation to the area.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 927 (30th ed. 2003).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that presumptive service connection for septal infarct is warranted as the Veteran served in Vietnam and was exposed to herbicides coincident with such service. 

However, the presumptive service connection law and regulations do not permit service connection for hypertension on a presumptive basis.  Further, hypertension was not manifest during service or within the first post-service year.  Rather, hypertension was initially shown many years later.  

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran has submitted general treatise evidence pertaining to hypertension and the nature of that disability.  However, there is nothing specific to the Veteran's individual fact pattern that he has identified.  Non-service-related risk factors were discussed and do not suggest any service-related etiology.

In this case, the Veteran has not made specific allegations as to his hypertension being attributable to service.  Rather, his assertions relate to his claim that his hypertension is etiologically related to his service-connected DM.  In any event, the etiology of his hypertension is not a simple assessment, but rather a complex assessment that requires medical expertise, which the Veteran does not have.  The competent evidence of record, consisting of the medical records, shows that hypertension initially manifested many years after service and unrelated thereto.  

Thus, the preponderance of the evidence is against the claim of service connection for hypertension on a direct or presumptive basis.  

With regard to secondary service connection, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Court's decision in Allen, which, as noted above, addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) (2010)).

Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  This analysis is not correct.  Rather, the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. 52,744-45 (Sept. 7, 2006).  

A review of the regulatory comments make clear that, ultimately, it is the Veteran's responsibility to support his or her claim by providing evidence of the baseline level of severity, and that it is not enough merely that an examiner concludes that there is "aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive evidentiary restrictions on a Veteran before aggravation may be conceded, and these restrictions appear to have no basis in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to the effective date of the revised regulation (October 10, 2006).  As such, the Board finds that the prior version of the regulation is more advantageous to the Veteran and should be applied.  When a regulation changes and the former version is more favorable, VA can apply the earlier version of the regulation for the period prior to, and after, the effective date of the change.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) competent evidence of a current disability; (2) a service-connected disability; and (3) competent evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin.  

In this case, as noted previously, the Veteran is not competent to make determinations regarding the etiology of his hypertension, to include whether such is related to his DM, as such is a complex medical question.  However, there are two medical opinions of record.   

First, the November 2009 statement of the Chief of VA Neurology Service stated that the Veteran had hypertension that might be caused by his DM.  Second, the February 2010 VA examiner indicated that it was not at least as likely as not that the Veteran's DM caused or aggravated his benign essential hypertension.  The examiner explained that there was no evidence of renal or diabetic nephropathic disease and that his current microalbumin was normal.  Therefore, this supported a finding that the Veteran's hypertension was an independent and separate diagnosis and condition, unrelated to DM.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a Veteran's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as  there are other means by which a physician can become aware of critical medical facts, such as a history of treating a Veteran for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  

The opinion offered by the Chief of VA Neurology Service in November 2009 presented possibilities by using the term "might."  This opinion was equivocal and speculative.  Such speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The examiner was speculative and there is not an adequate nexus for the purposes of establishing service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Further, this physician did not provide a basis for the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, the Board accords no probative weight to the Chief of VA Neurology Service's November 2009 opinion.

In contrast, the second opinion proffered by the February 2010 VA examiner is accorded great probative weight because a rationale was provided and the examiner was not equivocal in his conclusions.  Therefore, the Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

Accordingly, service connection for hypertension as secondary to DM is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's secondary service connection claim, and it must be denied.

PVD and Diabetic Retinopathy

In July 2004, the Veteran was afforded a VA examination to determine if he had PVD.  However, the examination was normal for the arteries and veins.  Likewise, August 2004 records noted that there was no evidence of arterial occlusive disease in either lower extremity per the appropriate testing.  

In a November 2009 statement, the Chief of VA Neurology Service stated that the Veteran had PVD that might be caused by his DM.  As such, in February 2010, the Veteran was afforded a VA examination.  The examiner indicated that there was no PVD.  Likewise, the VA clinical records do not reflect that the Veteran has PVD.  

Pertinent to the Veteran's claimed eye disorder, which he alleges is diabetic retinopathy, a July 2004 VA examination revealed no diabetic retinopathy.  Likewise, a November 2007 eye examination did not reveal retinopathy.  A September 2008 evaluation also revealed the same.  

In a November 2009 statement, the Chief of VA Neurology Service stated that the Veteran had retinopathy that might be caused by his DM.  However, when the Veteran was examined in February 2010, the examiner indicated that there was no diabetic retinopathy.  Likewise, the VA records which reflect screenings for diabetic retinopathy show that the Veteran does not have this disability. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

There must be disability for service connection to be established.  In the absence of proof of a present disability, there can be no valid claim.  See generally Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); see also Gilpin.  A "current disability" means a disability shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

The November 2009 VA physician presented only a possibility that the Veteran had PVD and diabetic retinopathy.  Moreover, he did not base his opinion on objective testing.  In contrast, objective examination and testing revealed that the Veteran does not, in fact, have PVD or diabetic retinopathy.  Additionally, to the extent that the Veteran himself has alleged that he has PVD and diabetic retinopathy, the Board finds that he is not competent to make such medical findings that requires objective examination and testing.  See Jandreau, supra; Woehlaert, supra; Colantonoi, supra.  As such, there is no basis for service connection.  Thus, the a preponderance of the evidence is against the claims.  Accordingly, secondary service connection for PVD and an eye disorder, to include diabetic retinopathy, is not warranted.  

Skin Disorder

In March 2006, a fatty nodule on the Veteran's neck was noted.  In October 2007, it was noted that the Veteran had a skin tag/actinic keratosis of the left inner thigh.  In July 2008, the Veteran was evaluated to determine if he had lipoma on his neck.  It was subsequently determined that he had a normal fullness of the neck, not a lipoma or a discrete mass.  However, in September 2008, it was determined that he had a lipoma which was apparently removed.  

The Board notes that while the Veteran has had a variety of skin problems, there is no competent evidence relating them to his DM, either as due to or as aggravated by that disease.  The records are replete with documentation of the treatment for DM and there is no suggestion that a skin disorder is in any way etiologically related to his DM.  Moreover, the Veteran is not competent to make such a complex assessment, given the nature of the skin disorders identified, and that they were not shown as attributable to DM.  The VA examiners have indicated that the Veteran has medical problems due to his DM, but a skin disorder is not among them.  Thus, the a preponderance of the evidence is against the claim.  Accordingly, secondary service connection is not warranted.  

Lung Disorder

A February 1992 pulmonary ventilation perfusion scan revealed that there was a low probability of a pulmonary embolism.  In January 2002, the Veteran was treated for an acute upper respiratory infection which resolved.  There is no evidence of any residual disability from that infection.  In the 2000's, the Veteran has been intermittently treated for shortness of breath and chest pain, particularly from 2007 onward.  However, his complaints were determined to be cardiac in nature and manifestations of his heart problems.  He has undergone various cardiovascular procedures and has evidence of heart disease, as noted above.  Therefore, as the evidence does not show that the Veteran has a lung disorder separate and distinct from his cardiac symptomatology, the Board finds that he does not currently have a lung disability.  Additionally, the Veteran is not competent to diagnose himself with a lung disorder as he does not possess the requisite medical training to offer an opinion on such a complex medical question.  Therefore, without a current disability, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, secondary service connection is not warranted.  

Ratings Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

DM

DM is rated pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran has been assigned a 20 percent rating since the effective date of service connection.

A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 and Note 1.

The Veteran was treated at VA for his DM during 2001.  He was taking insulin and his diet was monitored and he was encouraged to exercise.  In July 2004, the Veteran was afforded a VA examination.  There was no chest pain, dizziness, or syncope.  He had not had any ketoacidosis or hypoglycemic reactions requiring hospitalization.  He was on a diabetic diet and his weight was stable.  There was no restriction of activities due to DM.  He did have restrictions of activities due to other disabilities (nonservice-connected).  There was no evidence of diabetic retinopathy.  The diagnosis was Type 2 DM.  

In April 2005, it was noted that the DM was poorly controlled and that the Veteran was on a large dose of insulin.  In a November 4, 2009, statement, the Chief of VA Neurology Service stated that the Veteran was on insulin and a restricted diet.  His activities were limited.  

In February 2010, the Veteran was afforded a VA examination.  The examiner indicated that there was no diabetic retinopathy.  It was noted that the Veteran was taking insulin and followed a special diet, but the Veteran reported that he had not been restricted from exercise.  

The Veteran has also submitted treatise evidence pertaining to the nature of DM, complications (not including any of the claimed disabilities on appeal), and its care.  However, this evidence does not provide information regarding the Veteran's medical state during the appeal period.  See e.g., Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).

The Board recognizes that the Veteran did not report any self-regulation of his activities on the February 2010 VA examination; however, it was previously indicated that the activities were limited, or interpretable as should be limited based on the DM.

Thus, prior to November 4, 2009 per the VA physician's letter, the Veteran's DM required insulin and diet restrictions, but did not result in any regulation of his activities.  As such, a rating in excess of 20 percent was not warranted.  

However, from November 4, 2009, the Veteran's DM required insulin and diet restrictions as well as regulation of his activities, but he did not have episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  Therefore, a 40 percent rating, but no higher, is warranted from November 4, 2009.  

Moreover, there is no objective medical evidence of diabetic complications that require separate ratings other than the Veteran's already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  In this regard, the February 2010 VA examiner specifically determined that the Veteran did not have any complications of his DM, such as amputations, coronary artery disease, peripheral arterial disease, nephropathic disease, or retinopathy.  Therefore, the Board finds that any other complications that may be present are considered part of the diabetic process under Diagnostic Code 7913.   

PTSD, Depressive Disorder

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  The Veteran has been assigned a 50 percent rating for PTSD, depressive disorder since the effective date of service connection.

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

In March 2005, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran had severe industrial impairment due to his myriad of disabilities and moderate social impairment due to psychiatric disability.  He was in touch with some family members and friends.  He had few social outlets and had recently become angry at his friends at a gathering and had to leave.  The examiner indicated that the Veteran had mild impairment when it came to violence and assaultiveness.  He also had depression.  

Mental status examination revealed that the Veteran's speech was well modulated and non-pressured.  He had logical and linear thought content and was appropriate in his discussion.  Delusions and hallucinations were absent.  He described one incident of seeing a Viet Cong member with a gun at night.  His eye contact was good and he was interactive in a candid and cooperative manner.  His behavior was appropriate to content.  There was no homicidal thinking.  Personal hygiene was fair.  The Veteran was oriented in all spheres and his memory, concentration, and attention were good.  The Veteran's social comfort was poor.  There were no panic symptoms.  There also were no obsessions, rituals, or compulsions.  His affect was restricted.  Neurovegetative symptoms of depression were present with disturbed sleep and anhedonia weight loss (40 pounds in the past 6 months).  The Veteran was tearful weekly.  Prominent anxiety symptoms included disturbed dreams, excessive worry, and fears were present and pronounced.  Impulse control was fair.  Effect on motivation and mood was pronounced.  Quality of sleep was poor with early waking and slowly falling asleep.  Insight was fair and judgment was good.  Intelligence was average.  The Veteran reported having distressing memories, dreams or nightmares, avoidance behavior, detachment, restricted affect, foreshortened future, and sleep disturbance.  The diagnosis was PTSD.  The GAF was 60 with moderate symptoms.  

In 2009-2010, the Veteran participated in VA PTSD group therapy sessions.  At a September 2009 individual session, the Veteran reported that he was not in a good mood.  There was no homicidal or suicidal ideation.  His speech was soft and slow, but normal in tone.  His thought processes were logical and goal-oriented.  He was oriented to all 3 spheres, but his attention and delayed recall were poor.  Overall, his performance on cognitive testing was very poor.  

On February 19, 2010, the Veteran was afforded another VA examination.  At first the Veteran was sullen and mask-like, but then became more open and genuine.  His speech was well understood and he was oriented in all spheres.  His affect was flat and blunted.  His reasoning and fund of knowledge were good.  He exhibited no psychomotor slurring or agitation.  His verbal comprehension was good as well as his concentration and memory.  He had depression, anxiety, panic, insomnia, appetite disturbance, crying spells, anodynia, and nightmares.  He had auditory hallucinations and homicidal ideation.  He also had irritability and some possible paranoia.  His GAF was 55-60.  

Prior to February 19, 2010, the Veteran did not meet the criteria for a rating in excess of 50 percent.  Prior to that date, the Veteran did not have suicidal ideation.  He did not engage in obsessional rituals.  The Veteran's speech was not intermittently illogical, obscure, or irrelevant.  The Veteran was able to adequately communicate his thoughts.  His rate of speaking was soft and slow, but normal in tone.  He did not have panic attacks.  The Veteran had depression, but it was not to the extent that he was unable to function independently, appropriately and effectively.  The Veteran did not have impaired impulse control.  He indicated when he became angry with friends, he left the gathering.  There was no evidence of spatial disorientation.  There was no evidence noted of neglect of personal appearance and hygiene.  The Veteran has some difficulty adapting to work and in social situations.  However, difficulty in establishing and maintaining effective work and social relationships is contemplated within a 50 percent rating.  He was not unable to maintain a relationship and was in touch with family and friends.

However, as of February 19, 2010, his symptoms increased in severity.  His cognitive functioning had decreased and he exhibited some psychotic symptoms, such as auditory hallucinations and paranoia.  In addition, he advanced homicidal thinking.  His GAF had also decreased and while still in the moderate range, the Board is satisfied that a decrease in functioning meeting the criteria for 70 percent was  shown.  However, the Veteran does not meet the criteria for a 100 percent rating.  He does not have gross impairment in thought processes or communication.  He does not suffer from persistent delusions or hallucinations.  Although new hallucinations were noted, they are not shown to be persistent via his statements or clinical records.  His behavior is not grossly inappropriate.  He is apparently able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran is oriented to time and place.  The Veteran has exhibited some cognitive impairment, but it is inconsistent and was basically intact on the 2010 examination.  He certainly does not have memory loss for names of close relatives, own occupation, or own name.  Accordingly, the Board concludes that the criteria for a 100 percent rating are not met.  

The Board is aware that the symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD, depressive disorder symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The evidence does not support a finding of total occupational and social impairment.  Moreover, he is still able to maintain relationships.  

Therefore, the Board finds that the Veteran's PTSD, depressive disorder does not warrant a rating in excess of 50 percent for the period prior to February 19, 2010, or a rating in excess of 70 percent as of February 19, 2010.

Conclusion 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 40 percent for DM from November 4, 2009, but the preponderance of the evidence is against a rating higher than 20 percent prior to that date and a rating in excess of 40 percent as of such date.  The evidence also supports a higher rating of 70 percent for PTSD from February 19, 2010, but the preponderance of the evidence in against a rating in excess of 50 percent prior to that date or a rating in excess of 70 percent as of that date.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected DM and PTSD, depressive disorder are inadequate.  Specifically, a comparison between the level of severity and symptomatology of the Veteran's DM and PTSD, depressive disorder with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology; as discussed above.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his DM or PTSD, depressive disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities, which is beyond the industrial impairment contemplated in the rating criteria and specifically described in the rating criteria for PTSD, depressive disorder.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the Veteran has not shown in this case is that the service-connected disabilities' manifestations have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board also observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In the instant case, the record reflects that the Veteran has been awarded a TDIU effective December 20, 2004, the date that service connection was awarded for the Veteran's PTSD, depressive disorder.  While DM was service-connected as of May 8, 2001, there is no evidence that the Veteran was unemployable due to such service-connected disability prior to December 20, 2004.  Therefore, it is not necessary for the Board to further address the issue of entitlement to TDIU.   


ORDER

Service connection for septal infarct is granted.  

Service connection for hypertension is denied.  

Service connection for PVD is denied.  

Service connection for an eye disorder, claimed as diabetic retinopathy, is denied.  

Service connection for a skin disorder is denied.  

Service connection for a lung disorder is denied.  

Prior to November 4, 2009,  an initial rating in excess of 20 percent for DM is denied.  

As of November 4, 2009, an initial rating of 40 percent, but no higher, for DM is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to February 19, 2010, an initial rating in excess of 50 percent for PTSD, depressive disorder is denied.  

As of February 19, 2010, an initial rating of 70 percent, but no higher, for PTSD, depressive disorder is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


